Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Remarks
This communication has been issued in response to Applicant’s submitted claim language and arguments filed 4 November 2020. Claims 1-20 remain pending in this application.  Applicant's submission filed on 11 May 2020 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 7, 8, 11-13, 16 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al (USPG Pub No. 20140229481A1; Qureshi hereinafter) in view of Forstall et al (USPG Pub No. 20060274086A1; Forstall hereinafter).
 
As for Claim 1, Qureshi teaches, A method for digital content clipping, comprising: 
in a computer with a processor and memory (see pp. [0034-0035]; e.g., the reference of Qureshi provides a platform for creating and editing documents, citing source references, and discovering content suitable for documents being written within a document management system utilizing one or more client computer devices having a processor and computer storage devices): 
detecting from a web browser displaying a plurality of tabs, each including content of a respective web page, user input for displaying a clipping interface (see Figure 2, 4 & 7; see pp. [0043], [0048-0050]; e.g., the reference of Qureshi teaches of utilizing a “clipping module”, equivalent to Applicant’s “clipping interface”, configured to receive a user’s selection of a content portion from a content source, gather information from and/or about the content source, create a bibliography citation corresponding to the content portion, and store the content portion and bibliographic citation in storage.  Paragraph [0043] teaches of utilizing a client application comprising a browser/browser plugin on one or more of a client device for viewing content available over the network, such as the clipping module running on the browser.  Paragraphs [0048-0050] provide further elaboration into the client application, which can include at least an “editor” component, “pen integration module”, and “data clipping module” for creating and 
obtaining digital content and an address of web pages (see pp. [0050-0051], [0088-0090]; e.g., The primary reference teaches of utilizing the “clipping interface” that allows a user to select and copy content from a web page, and insert the clipped content into at least a document editor.  Additionally, paragraphs [0088-0090] describe processes of the “CV” that retrieves search results from one or more databases or on the Internet, allowing for the obtaining of “URL’s” of the search results for subsequent processing, such as filtering out certain ones of the search results and/or retaining/assigns a relatively higher importance to search results matching URL’s or domains in an “authority filter”; 
evaluating one or more of the digital content and the address of each of the respective web pages to identify which of the respective web pages is a candidate web page for clipping (see pp. [0075-0080], [0088-0090]; e.g., the reference of Qureshi teaches of utilizing one or more of a plurality of components for the analysis of retrieved content by the user interface such as the clipping module.  The interface utilizes at least a content verification module {“CV”} which employs an algorithm for verifying textual data using techniques such as dividing content into cited portions and uncited portions having text corresponding to bibliography citations, for example.  Analyzing techniques can include analyzing content by applying “fair use standards” to restrict a user’s of text 
detecting user input that selects a snippet from the set of snippets displayed at the clipping interface (see Figure 2, 4 & 7; see pp. [0043], [0048-0050]; e.g., the reference of Qureshi teaches of utilizing a “clipping module”, equivalent to Applicant’s “clipping interface”, configured to receive a user’s selection of a content portion from a content source, gather information from and/or about the content source, create a bibliography citation corresponding to the content portion, and store the content portion and bibliographic citation in storage.  Paragraph [0043] teaches of utilizing a client application comprising a browser/browser plugin on one or more of a client device for viewing content available over the network, such as the clipping module running on the browser.  Paragraphs [0048-0050] provide further elaboration into the client application, which can include at least an “editor” component, “pen integration module”, and “data clipping module” for creating and editing documents using image inclusion and/or editing, allowing a user to input text into the editor using a pen-based product, and the clipping module 24 can comprise a toolbar that the user employs to select and copy content from a web page, and insert the clipped content (or, more simply, the " clip") into the editor 26 (e.g., via common drag-and-drop methods)”, providing for the selection and copying of content, equivalent to Applicant’s claimed limitation); and
in response to detecting the user input that selects the snippet, displaying a fragment selection interface, at the web browser, the fragment selection interface including at least a portion of the one or more fragments of the respective digital content of the snippet (Fig. 6 (3,4,6); see pp. [0054], [0057-0058]; e.g., as stated within the cited paragraph [0054], one or more tabs such as a selected “paper box tab” allows for the user to utilize the client application and one or more of the plurality of modules such as the clipping module to provide functionality for finding relevant sources of content related to the subject matter of a selected one or more documents.  The system uses content metadata to relate clips and documents together, and, as further discussed within the cited paragraphs [0057-0058], the clipping module provides the equivalent functionality of Applicant’s claimed “fragment selection interface”, allowing the client application to copy selected content and create a bibliography citation for it using the options to “Clip”, “Fast Clip” and “Add Note”.  The “Add Note” option allows a user to paraphrase researched content, such as a clipped content, into the user’s own words, thus, providing at least a portion/”fragment” of clipped content to be linked and included within source content based on user selection  as claimed by Applicant.  A toolbar associated with the client application is provided with options for clipping selected 
The reference of Qureshi does not recite the limitations of, “categorizing candidate web pages based on one or more content categories, the one or more content categories including one or more of availability and organization of related content items, page sequence in a user browsing history, frequency of access by user, time spent on page, and one or more topic descriptions”, “extracting at least a snippet of each of the candidate web pages, the snippets including at least one or more fragments of respective digital content of each of the candidate web pages”, “displaying the clipping interface at the web browser with a set of snippets, the set of snippets including at least the snippet of each of the candidate web pages”, “detecting user input that selects one or more fragments from the fragment selection interface” and “in response to detecting the user input that selects the one or more fragments from the fragment selection interface, adding the one or more selected fragments into a digital content collection that is associated with the user in a content management application”.
The reference of Forstall recite the limitations of, “categorizing candidate web pages based on one or more content categories, the one or more content categories including one or more of availability and organization of related content items, page sequence in a user browsing history, frequency of access by user, time spent on page, and one or more topic descriptions” (see pp. [0134]; e.g., the reference of Forstall teaches of utilizing components such as a focus engine, which may assist a user in selecting an area of interest for web pages in order to render clippings of desired content.  Areas of interest can be determined based on general popularity, a user’s past 
extracting at least a snippet of each of the candidate web pages, the snippets including at least one or more fragments of respective digital content of each of the candidate web pages; (see pp. [0134-0136]; e.g., the reference of Forstall teaches of a user selecting a content source or an area of interest in a plurality of fashions, such as copying the entire user interface for a presented clipping {clipview}, modify a clipping using configuration parameters, or utilizing an associated tool bar within the clipping application for selecting, editing and displaying clips.  Clips or snippets of clipping content can be extracted from a plurality of content, such as one or more web pages that make clipping suggestions, a portion of a weekly editorial of one or more web pages and/or a “stitching” of aggregated multiple areas of interest in order to select previewed clips, for example, considered equivalent to the presentation of candidate web pages presented to a user prior to selection of clipped content);
“displaying the clipping interface at the web browser with a set of snippets, the set of snippets including at least the snippet of each of the candidate web pages” (see pp. [0130], [0134-0136]; e.g., the reference of Forstall teaches of a user selecting a content source or an area of interest in a plurality of fashions, such as copying the entire user interface for a presented clipping {clipview}, modify a clipping using configuration parameters, or utilizing an associated tool bar within the clipping application for selecting, editing and displaying clips.  Clips or snippets of clipping content can be extracted from a plurality of content, such as one or more web pages that make clipping suggestions, a portion of a weekly editorial of one or more web pages and/or a 
detecting user input that selects one or more fragments from the fragment selection interface (see pp. [0143-0145]; e.g., the reference of Forstall teaches of the interactivity engine providing one or more of a variety of “interfaces” or components which allow for the selection of clipping content from one or more of a plurality of selected or suggested web page, with the capability to generate a secondary interface, embedded or otherwise, such as a form for data entry, which would allow for the selection and manipulation of additional content relating to the selected clipping of the one or more web pages.  As stated, “...clipping application 160 may incorporate functionality allowing a user to edit a clipping of a text document. In such an example, clipping application 160 may have the ability to access text documents and update the text documents based on user input, either using the native application or otherwise”); and
in response to detecting the user input that selects the one or more fragments from the fragment selection interface, adding the one or more selected fragments into a digital content collection that is associated with the user in a content management application (see pp. [0143-0145]; e.g., the reference of Forstall teaches of the interactivity engine providing one or more of a variety of “interfaces” or components clipping application 160 may incorporate functionality allowing a user to edit a clipping of a text document. In such an example, clipping application 160 may have the ability to access text documents and update the text documents based on user input, either using the native application or otherwise”.  Additionally, the interactivity engine allows a user to add notes to a documents, supports the interactivity between clippings and can include, publish and subscribe “constructs” which can be utilized to provide input and output from/to respective clippings). 
The combined references of Qureshi and Forstall are considered analogous art for being within the same field of endeavor, which is tools for assisting in research, collaboration, document writing, reference citation, and assignment management and evaluation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the categorization, extraction, and display of clippings content from one or more webpages, as taught by Forstall, with the method of Qureshi in order to allow a user to be automatically presented with current content from one or more areas of interest. (Forestall; [0004])


Qureshi does not recite the limitations where, “the clipping interface including one or more display components of a text entry pane for entering note information, a clipping pane for displaying clipping candidates, a summary pane for listing the one or more content categories, and an action pane for displaying a plurality of currently available actions” and “displaying the set of snippets on the clipping pane, the set of snippets being associated with one or more clipping candidates including the candidate web pages”.
Forstall recites, “the clipping interface including one or more display components of a text entry pane for entering note information, a clipping pane for displaying clipping candidates, a summary pane for listing the one or more content categories, and an action pane for displaying a plurality of currently available actions” (see pp. [0130], [0134-0136]; e.g., the reference of Forstall teaches of a user selecting a content source or an area of interest in a plurality of fashions, such as copying the entire user interface for a presented clipping {clipview}, modify a clipping using configuration parameters, or utilizing an associated tool bar within the clipping application for selecting, editing and displaying clips.  Clips or snippets of clipping content can be extracted from a plurality of 
“displaying the set of snippets on the clipping pane, the set of snippets being associated with one or more clipping candidates including the candidate web pages” (see pp. [0130], [0134-0136]; e.g., the reference of Forstall teaches of a user selecting a content source or an area of interest in a plurality of fashions, such as copying the entire user interface for a presented clipping {clipview}, modify a clipping using configuration parameters, or utilizing an associated tool bar within the clipping application for selecting, editing and displaying clips.  Clips or snippets of clipping content can be extracted from a plurality of content, such as one or more web pages that make clipping suggestions, a portion of a weekly editorial of one or more web pages and/or a “stitching” of aggregated multiple areas of interest in order to select previewed clips, for example, considered equivalent to the presentation of candidate web pages presented to a user prior to selection of clipped content.  Additionally, paragraph [0145-0146], a presentation engine is utilized for providing a user interface for displaying clippings, providing varying amounts of information and functionality).


As for Claim 3, Qureshi provides a platform for creating and editing documents, citing source references, and discovering content suitable for documents being written within a document management system.
Qureshi does not recite the limitation, “the clipping interface is displayed on a tab of the web browser”.
Forstall teaches, the clipping interface is displayed on a tab of the web browser (see Fig. 6-11; see pp. [0005-0008], [0103-0106]; e.g., the reference of Forstall teaches of utilizing one or more webpages having a plurality of tabs, at least a first and second view, clip widgets and windows for displaying the content of a clipping application.  The interactive portion of the web page can include a finder frame for user input, receiving an interaction with the displayed view and processing the interaction). 
 
As for Claim 7, Qureshi provides a platform for creating and editing documents, citing source references, and discovering content suitable for documents being written within a document management system.
Qureshi does not recite the limitation, “wherein, prior to detecting user input for displaying the clipping interface, the method is implemented automatically and without user intervention”.
Forstall teaches, wherein, prior to detecting user input for displaying the clipping interface, the method is implemented automatically and without user intervention (see pp. [0130], [0134-0136]; e.g., the reference of Forstall teaches of a user selecting a content source or an area of interest in a plurality of fashions, such as copying the entire user interface for a presented clipping {clipview}, modify a clipping using configuration parameters, or utilizing an associated tool bar within the clipping application for selecting, editing and displaying clips.  Clips or snippets of clipping content can be 
The combined references of Qureshi and Forstall are considered analogous art for being within the same field of endeavor, which is tools for assisting in research, collaboration, document writing, reference citation, and assignment management and evaluation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the automated selection of clipped content as suggestions without user input or interaction, as taught by Forstall, with the method of Qureshi in order to secure repeat viewers by presenting portions of content within an application that would ordinarily require navigating multiple pull-down menus. (Forestall; [0134])

As for Claim 8, Qureshi provides a platform for creating and editing documents, citing source references, and discovering content suitable for documents being written within a document management system.

Forstall teaches, “the digital content and the address of each of the respective web pages are retrieved from a browsing history of the user in the web browser” (see pp. [0134]; e.g., the reference of Forstall teaches of utilizing components such as a focus engine, which may assist a user in selecting an area of interest for web pages in order to render clippings of desired content.  Areas of interest can be determined based on general popularity, a user’s past behaviors, or marketing desires. The focus engine may track user history and behaviors in order to suggest content for clippings that may be within a user’s area of interest).
The combined references of Qureshi and Forstall are considered analogous art for being within the same field of endeavor, which is tools for assisting in research, collaboration, document writing, reference citation, and assignment management and evaluation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the automated selection of clipped content as suggestions without user input or interaction using at least a browsing history, as taught by Forstall, with the method of Qureshi in order to assist a user in selecting an area of interest in an application that ordinarily requires navigating multiple pull-down menus. (Forestall; [0134])


see pp. [0055]; e.g., method for implementation integrating hardware and software components).


Claims 12 & 13 amount to a computer comprising instructions that, when executed by one or more processors, performs the system of Claims 2 & 3, respectively.  Accordingly, Claims 12 & 13 are rejected for substantially the same reasons as presented above for Claims 2 & 3 and based on the references’ disclosure of the necessary supporting hardware and software (Forstall: see pp. [0055]; e.g., method for implementation integrating hardware and software components).


Claims 16 & 18 amount to a non-transitory computer readable storage medium comprising instructions that, when executed by one or more processors, performs the methods of Claims 1 & 8, respectively.  Accordingly, Claims 16 & 18 are rejected for substantially the same reasons as presented above for Claims 1 & 8 and based on the references’ disclosure of the necessary supporting hardware and software (Forstall: see pp. [0055]; e.g., method for implementation integrating hardware and software components).




Claims 5, 6, 9, 10, 15, 17, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al (USPG Pub No. 20140229481A1; Qureshi hereinafter) in view of Forstall et al (USPG Pub No. 20060274086A1; Forstall hereinafter) further in view of Walkingshaw et al (USPG Pub No. 20150169744A1; Walkingshaw hereinafter).

As for Claim 5, Qureshi provides a platform for creating and editing documents, citing source references, and discovering content suitable for documents being written within a document management system, and Forstall provides for the presentation of content as a user is allowed to select an area of interest in one or more web pages and extract current, pertinent content.
The combined references of Qureshi and Forstall are considered analogous art for being within the same field of endeavor, which is tools for assisting in research, collaboration, document writing, reference citation, and assignment management and evaluation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the categorization, extraction, and display of clippings content from one or more webpages, as taught by Forstall, with the method of Qureshi in order to allow a user to be automatically presented with current content from one or more areas of interest. (Forestall; [0004])
Qureshi and Forstall do not recite the limitation of, “displaying one or more action button for one or more of a Merge and Clip action, a Choose Fragments action, a Clip 
Walkingshaw teaches, “displaying one or more action button for one or more of a Merge and Clip action, a Choose Fragments action, a Clip with Table of Content (TOC) action, a Merge and Clip with TOC, and an Add to Related Notes action” (see Fig. 3 (Table of Contents); e.g., see pp. [0040]; e.g., the reference of Walkingshaw serves as an enhancement to the references of Qureshi and Forstall and teach of incorporating a table of contents action for the presentation content). 
The combined references of Qureshi, Forestall and Walkingshaw are considered analogous art for being within the same field of endeavor, which is the presentation of content.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the exclusion of content from clipping functions using one or more of a plurality of factors, as taught by Walkingshaw, with the methods of Qureshi and Forstall because conventional techniques fail to present content likely to be of interest to the user and fail to accommodate the diverging interest of a wide group of users. (Walkingshaw; [0003])
As for Claim 6, Qureshi provides a platform for creating and editing documents, citing source references, and discovering content suitable for documents being written within a document management system, and Forstall provides for the presentation of content as a user is allowed to select an area of interest in one or more web pages and extract current, pertinent content.

Walkingshaw teaches, “the evaluating further comprises: excluding a web page of the respective web pages as a candidate for clipping if the address is specified on a stop list or if the digital content of the page does not include useful information or includes information that is excluded from clipping per a policy applicable to the user” (see pp. [0029]; e.g., the reference of Walkingshaw serves as an enhancement to the references of Qureshi and Forstall, and states within the cited paragraph, “…content items having an implicit connection of at least a threshold weight to a content item with which the user interacted are recommended to the user”, meaning that content objects not achieving a predetermined threshold would not be presented to the user and excluded from consideration, reading on Applicant’s claimed limitation.  For further elaboration, paragraph [0049], which specifically teaches that, based on identified candidate feeds applicable to a broad range of users, candidate items may be filtered from retrieval as candidate content items evaluated for inclusion in a cover page based on obscenity or age relevance to users of the digital magazine server, with an example provided in which views on morality are excluded from the cover ages of users less than a designated age) 
The combined references of Qureshi, Forestall and Walkingshaw are considered analogous art for being within the same field of endeavor, which is the presentation of 

As for Claim 9, Qureshi provides a platform for creating and editing documents, citing source references, and discovering content suitable for documents being written within a document management system, and Forstall provides for the presentation of content as a user is allowed to select an area of interest in one or more web pages and extract current, pertinent content.
	Qureshi and Forstall does not recite the limitation of, “retrieving related pages from the digital content collection, including identifying the related pages in the content collection of the content management application by applying one or more of similarity measurements, natural language processing and artificial intelligence to the digital content and content of the retrieved related pages”.
	Walkingshaw teaches, “retrieving related pages from the digital content collection, including identifying the related pages in the content collection of the content management application by applying one or more of similarity measurements, natural language processing and artificial intelligence to the digital content and content of the retrieved related pages” (see pp. [0026-0027]; e.g., the reference of Walkingshaw 

As for Claim 10, Qureshi provides a platform for creating and editing documents, citing source references, and discovering content suitable for documents being written within a document management system.
Qureshi does not recite the limitation, “adding the one or more selected fragments into a content item associated with the related pages, the content item being listed in the content collection of the content management application”.
Forstall teaches, adding the one or more selected fragments into a content item associated with the related pages, the content item being listed in the content collection of the content management application (see pp. [0143-0145]; e.g., the reference of Forstall teaches of the interactivity engine providing one or more of a variety of “interfaces” or components which allow for the selection of clipping content from one or more of a plurality of selected or suggested web page, with the capability to generate a secondary interface, embedded or otherwise, such as a form for data entry, which would allow for the selection and manipulation of additional content relating to the selected clipping of the one or more web pages.  As stated, “...clipping application 160 may incorporate functionality allowing a user to edit a clipping of a text document. In such an example, clipping application 160 may have the ability to access text documents and update the text documents based on user input, either using the native application or otherwise”.  Additionally, the interactivity engine allows a user to add 
The combined references of Qureshi and Forstall are considered analogous art for being within the same field of endeavor, which is tools for assisting in research, collaboration, document writing, reference citation, and assignment management and evaluation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the categorization, extraction, and display of clippings content from one or more webpages, as taught by Forstall, with the method of Qureshi in order to allow a user to be automatically presented with current content from one or more areas of interest. (Forestall; [0004])

	Claims 15, 17, 19 & 20 amount to a non-transitory computer readable storage medium comprising instructions that, when executed by one or more processors, performs the methods of Claims 5, 6, 9 & 10, respectively.  Accordingly, Claims 15, 17, 19 & 20 are rejected for substantially the same reasons as presented above for Claims 5, 6, 9 & 10 and based on the references’ disclosure of the necessary supporting hardware and software (Forstall: see pp. [0055]; e.g., method for implementation integrating hardware and software components).


s 4 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al (USPG Pub No. 20140229481A1; Qureshi hereinafter) in view of Forstall et al (USPG Pub No. 20060274086A1; Forstall hereinafter) further in view of Walkingshaw et al (USPG Pub No. 20150169744A1; Walkingshaw hereinafter) yet in further view of DeShan et al (USPG Pub No. 20050193010A1; DeShan hereinafter).

As for Claim 4, Qureshi provides a platform for creating and editing documents, citing source references, and discovering content suitable for documents being written within a document management system, Forstall provides for the presentation of content as a user is allowed to select an area of interest in one or more web pages and extract current, pertinent content, and the reference of Walkingshaw provides for the presentation of content.
The combined references of Qureshi, Forestall and Walkingshaw are considered analogous art for being within the same field of endeavor, which is the presentation of content.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the exclusion of content from clipping functions using one or more of a plurality of factors, as taught by Walkingshaw, with the methods of Qureshi and Forstall because conventional techniques fail to present content likely to be of interest to the user and fail to accommodate the diverging interest of a wide group of users. (Walkingshaw; [0003])
Qureshi, Forstall and Walkingshaw do not recite the limitation of, “the web browser includes an application affordance, and the clipping interface is opened in response to a user action on the application affordance”.

The combined references of Qureshi, Forstall, Walkingshaw and Deshawn are considered analogous art for being within the same field of endeavor, which is the presentation of content.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the exclusion of content from clipping functions using one or more of a plurality of factors, as taught by DeShan, with the methods of Walkingshaw, Forstall and Qureshi because there remains a need for a system and method to efficiently link, manage and promote digital content. (DeShan; col. 2, lines 1-3).
Claim 15 amounts to a computer comprising instructions that, when executed by one or more processors, performs the system of Claim 5.  Accordingly, Claim 15 is rejected for substantially the same reasons as presented above for Claim 5 and based on the references’ disclosure of the necessary supporting hardware and software (Forstall: see pp. [0055]; e.g., method for implementation integrating hardware and software components).

Response to Arguments
Applicant's arguments and amendments, with respect to the rejection(s) of Claims 1-20 have been fully considered and are persuasive in part.  
Applicant's arguments and amendments, with respect to Forstall’s alleged failure to teach the subject matter of at least Independent Claims 1, 11 & 16 has been fully considered and are persuasive.  
Upon further consideration and in direct response to Applicant’s numerous claim amendments, a new ground(s) of rejection for Claims 1-20 is made in view of Qureshi et al (USPG Pub No. 20140229481A1; Qureshi hereinafter). 


Conclusion 
	The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
	**Denise et al (US Patent No. 7797635B1) teaches electronic search interface technology.
	**Stribling et al (USPG Pub No. 20140313341A1) teaches systems and methods for providing event-related video sharing services.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156